Case 3:16-cv-06680-FLW-LHG Document 47 Filed 03/08/19 Page 1 of 1 PageID: 627




                       IN THE UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF NEW JERSEY

   KATE JENKINS                                  :      CIVIL ACTION NO.
                                                        16-6680 (FLG-LHG)
                           Plaintiff,

                  v.

   HUMANA, INC., HUMANA AT
   HOME, INC., HUMANA AT
   HOME
   1, INC., AND SENIOR BRIDGE
   FAMILY COMPANIES (NJ), INC.

                           Defendants.


                                             JUDGMENT

          AND NOW, this Court having been advised by the parties that Defendants served an Offer

   of Judgment on Plaintiff pursuant to F.R.C.P. 6$ for the amount of five hundred thousand dollars

   ($500,000.00) and an additional amount of attorneys’ fees and costs to be subsequently agreed

   upon by the parties, or alternatively determined by the Court; and Plaintiff having filed a Notice

   of Acceptance of Offer of Judgment on January 24, 2019; and the Court having been subsequently

   notified that, in accordance with the terms of the Offer of Judgment, the parties have agreed

   amongst themselves as to the amount of attorneys’ fees and costs to be paid to Plaintiff;

          IT IS, on this         day of March, 2019, ORDERED that Judgment is hereby entered in

   favor of Plaintiff against Defendants in the amount of $500,000.00, plus Plaintiffs reasonable

   attorneys’ fees and costs in the amount previously agreed upon by the parties.

                                                BY THE COURT




                                                Hon. (Freda L Wolf on
